DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the claimed invention including the specific limitations as found in independent claims 1, 12 and 21 with regard to the encoder, rotating rings and a friction inducing apparatus, wherein the friction inducing surface is disposed on the friction inducing apparatus, wherein the friction inducing apparatus is disposed about an internal portion of the housing, wherein the friction inducing apparatus comprises an off-center axis in relation to the lubricity tester unit, wherein the friction inducing apparatus is configured to displace the friction inducing surface against the rotating rings. As all claims ultimately depend from claims 1, 12 or 21, they are deemed allowable for the same reasons due to their dependency thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861        

/PAUL M. WEST/Primary Examiner, Art Unit 2861